Exhibit 10.2
 
Spring Creek Healthcare Systems, Inc.
 
2011 Board Compensation Package
 


 
The Board Compensation Package consists of:
 
Ø  
Options to purchase 500,000 shares at an exercise price equivalent to the
closing price of the meeting ($.05) and that these options are granted with a 5
year term, with the exception of Kelly T. Hickel who will have options to
purchase 125,000 shares as well as receive 250,000 shares



Ø  
$1,000 for each independent director that physically attends a meeting as well
as traveling expenses



Ø  
$500 for each independent director that participates in a telephonic meeting




